NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HAROLD D. HARDEN,                               No. 16-17204

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00377-APG-PAL

 v.
                                                MEMORANDUM*
MONNINGHOFF, Dr.; AGULAR, S/O at
NDOC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Nevada state prisoner Harold D. Harden appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging a due process

violation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s decision on cross-motions for summary judgment. Guatay


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We affirm.

      The district court properly granted summary judgment for defendant

Moninghoff (erroneously sued as Monninghoff) because Harden failed to raise a

genuine dispute of material fact as to whether Moninghoff personally participated

in the alleged rights deprivation. See Jones v. Williams, 297 F.3d 930, 934 (9th

Cir. 2002) (liability under § 1983 requires showing of personal participation in the

alleged rights deprivation).

      The district court properly granted summary judgment for defendant

Aguilera (erroneously sued as Agular) because it would not have been clear to

every reasonable officer that carrying out a transfer order was unlawful under the

circumstances. See Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (discussing

qualified immunity and noting that a right is clearly established only if “every

reasonable official would have understood that what he is doing violates that right”

(citation and internal quotation marks omitted)).

      We reject as without merit Harden’s contention that the parties reached a

settlement on which defendants later reneged.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                   16-17204